Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendment of 26 March 2021. Claims 21-40 are pending and have been considered as follows. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Kelly on 01 April 2021.
The application has been amended as follows: 
	
	Claims should be amended as follows-
21. 	(Currently Amended) A computer-implemented method for supplementing learning data in a learning data database to determine a most probable path for a user driver, the computer-implemented method comprising: 
determining a change associated with a set of map data; 
determining a first route pattern is present, the first route pattern comprising one or more links; 

setting another one of the one or more links as a virtual destination associated with the user driver; 
in response to the determined change associated with the set of map data, extracting a set of trajectory data associated with the first route pattern based on the virtual origin and the virtual destination associated with the user driver; 
determining one or more roads associated with the first route pattern were removed based on the extracted set of trajectory data; 
determining a second set of route patterns by rerouting the first route pattern in response to the determination that the one or more roads associated with the first route pattern were removed; 
in response to failing to determine the second set of route patterns by rerouting the first route pattern, collecting a virtual origin and a virtual destination associated with a set of additional trajectory data associated with one or more additional drivers, - 2/20 -Docket No. P201804895US01 Serial No. 16/379,766 
wherein the one or more additional drivers include a same virtual origin as the user driver or a similar virtual origin as the user driver, 
wherein the one or more additional drivers include a same virtual destination as the user driver or a similar virtual destination as the user driver, 
collecting a frequency of a third [[of]] set of route patterns based on the virtual origin and the virtual destination associated with the set of additional trajectory data associated with the one or more additional drivers; 

in response to determining the frequency of the third set of route patterns after the determined change in the set of map data increased from the frequency of the third set of route patterns before the determined change in the set of map data, adding the third set of route patterns to the learning data in the learning data database.   
22. 	(Currently Amended) The method of claim 21, wherein extracting the set of trajectory data in response to the determined change associated with the set of map data, [[further]] comprises: 
extracting an added or a deleted road; and 
extracting a trajectory passing through a changed road.  
23. 	(Previously Presented) The method of claim 21, further comprising: 
adding the second set of route patterns to the learning data in the learning data database, - 3/20 -Docket No. P201804895US01 Serial No. 16/379,766 
wherein the added second set of route patterns were absent before the determined change associated with the set of map data.  
24. 	(Currently Amended) The method of claim 21, further comprising: 
determining an event exists on [[the]] one or more roads associated with a remaining set of route patterns associated with the first route pattern, the second set of route patterns and the third set of route patterns; 
in response to determining the event exists, determining enough trajectory exists on the one or more roads associated with the remaining set of route patterns associated with the first route pattern, the second set of route patterns and the third set of route patterns; and 
adding a set of weights to route patterns determined to having events on them.  
25. 	(Currently Amended) The method of claim 21, further comprising: 
determining an event exists on [[the]] one or more roads associated with a remaining set of route patterns associated with the first route pattern, the second set of route patterns and the third set of route patterns; 
in response to determining the event exists, determining a lack of trajectory exists on the one or more roads; 
collecting the set of additional trajectory data associated with the one or more additional drivers; 
collecting one or more additional frequencies associated with a fourth set of route patterns based on the collected set of additional trajectory data associated with the one or more additional drivers, 
wherein the collected one or more additional frequencies based on the collected set of additional trajectory data associated with the one or more additional drivers includes a first additional frequency associated with the fourth set of route patterns before the determined change to the set of map data, and a second additional frequency- 4/20 -Docket No. P201804895US01 Serial No. 16/379,766associated with the fourth set of route patterns after the determined change to the set of map data; and 
comparing the first additional frequency associated with the fourth set of route patterns with the second additional frequency associated with the fourth set of route patterns.  

collecting a plurality of trajectory patterns associated with one or more similar drivers, 
wherein the one or more similar drivers each comprise one or more common driving preferences to the user driver, or one or more common driving behaviors to the user driver; 
filtering the remaining set of route patterns based on the first route pattern, the second set of route patterns and the third set of route patterns, and the fourth set of route patterns to include route patterns utilized by the one or more similar drivers, 
wherein the filtered remaining set of route patterns and the fourth set of route patterns generates a final set of route patterns; and 
adding the generated final set of route patterns to the learning data in the learning data database.  
27. 	(Previously Presented) The method of claim 21, wherein the similar virtual origin of the one or more additional drivers is within a previously determined proximity to the virtual origin of the user driver, and wherein the similar virtual destination is within the previously determined proximity to the virtual destination of the user driver.  
28. 	(Currently Amended) A computer system for supplementing learning data in a learning data database to determine a most probable path for a user driver, the computer system comprising: 
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more computer-readable tangible storage medium for execution 
determining a change associated with a set of map data; 
determining a first route pattern is present, the first route pattern comprising one or more links; 
setting one of the one or more links as a virtual origin associated with the user driver; 
setting another one of the one or more links as a virtual destination associated with the user driver; 
in response to the determined change associated with the set of map data, extracting a set of trajectory data associated with the first route pattern based on the virtual origin and the virtual destination associated with the user driver; 
determining one or more roads associated with the first route pattern were removed based on the extracted set of trajectory data; 
determining a second set of route patterns by rerouting the first route pattern in response to the determination that the one or more roads associated with the first route pattern were removed; 
in response to failing to determine the second set of route patterns by rerouting the first route pattern, collecting a virtual origin and a virtual destination associated with a set of additional trajectory data associated with one or more additional drivers, - 6/20 -Docket No. P201804895US01 Serial No. 16/379,766 
wherein the one or more additional drivers include a same virtual origin as the user driver or a similar virtual origin as the user driver, 

collecting a frequency of a third [[of]] set of route patterns based on the virtual origin and the virtual destination associated with the set of additional trajectory data associated with the one or more additional drivers; 
comparing a frequency of the third set of route patterns after the determined change in the set of map data with a frequency of the third set of route patterns before the determined change in the set of map data; and
in response to determining the frequency of the third set of route patterns after the determined change in the set of map data increased from the frequency of the third set of route patterns before the determined change in the set of map data, adding the third set of route patterns to the learning data in the learning data database.
29. 	(Currently Amended) The computer system of claim 28, wherein extracting the set of trajectory data in response to the determined change associated with the set of map data, [[further]] comprises: 
extracting an added or a deleted road; and 
extracting a trajectory passing through a changed road.  
30. 	(Previously Presented) The computer system of claim 28, further comprising: 
adding the second set of route patterns to the learning data in the learning data database, - 7/20 -Docket No. P201804895US01 Serial No. 16/379,766 
wherein the added second set of route patterns were absent before the determined change associated with the set of map data.  
31. 	(Currently Amended) The computer system of claim 28, further comprising: 

in response to determining the event exists, determining enough trajectory exists on the one or more roads associated with the remaining set of route patterns associated with the first route pattern, the second set of route patterns and the third set of route patterns; and 
adding a set of weights to route patterns determined to having events on them.  
32. 	(Currently Amended) The computer system of claim 28, further comprising: 
determining an event exists on [[the]] one or more roads associated with a remaining set of route patterns associated with the first route pattern, the second set of route patterns and the third set of route patterns; 
in response to determining the event exists, determining a lack of trajectory exists on the one or more roads; 
collecting the set of additional trajectory data associated with the one or more additional drivers; 
collecting one or more additional frequencies associated with a fourth set of route patterns based on the collected set of additional trajectory data associated with the one or more additional drivers, 
wherein the collected one or more additional frequencies based on the collected set of additional trajectory data associated with the one or more additional drivers includes a first additional frequency associated with the fourth set of route patterns before the determined change to the set of map data, and a 
comparing the first additional frequency associated with the fourth set of route patterns with the second additional frequency associated with the fourth set of route patterns.  
33. 	(Previously Presented) The computer system of claim 32, further comprising: 
collecting a plurality of trajectory patterns associated with one or more similar drivers, 
wherein the one or more similar drivers each comprise one or more common driving preferences to the user driver, or one or more common driving behaviors to the user driver; 
filtering the remaining set of route patterns based on the first route pattern, the second set of route patterns and the third set of route patterns, and the fourth set of route patterns to include route patterns utilized by the one or more similar drivers, 
wherein the filtered remaining set of route patterns and the fourth set of route patterns generates a final set of route patterns; and 
adding the generated final set of route patterns to the learning data in the learning data database.  
34. 	(Previously Presented) The computer system of claim 28, wherein the similar virtual origin of the one or more additional drivers is within a previously determined proximity to the virtual origin of the user driver, and wherein the similar virtual destination is within the previously determined proximity to the virtual destination of the user driver.  

determining a change associated with a set of map data; 
determining a [[FIRST]] first route pattern is present, the first route pattern comprising one or more links; 
setting one of the one or more links as a virtual origin associated with the user driver; 
setting another one of the one or more links as a virtual destination associated with the user driver; 
in response to the determined change associated with the set of map data, extracting a set of trajectory data associated with the [[route first]] first route pattern based on the virtual origin and the virtual destination associated with the user driver; 
determining one or more roads associated with the first route pattern were removed based on the extracted set of trajectory data; 
determining a second set of route patterns by rerouting the first route pattern in response to the determination that the one or more roads associated with the first route pattern were removed; 
in response to failing to determine the second set of route patterns by rerouting the first route pattern, collecting a virtual origin and a virtual destination associated with a set of additional trajectory data associated with one or more additional drivers, 

wherein the one or more additional drivers include a same virtual destination as the user driver or a similar virtual destination as the user driver, - 10/20 -Docket No. P201804895US01 Serial No. 16/379,766 
collecting a frequency of a third [[of]] set of route patterns based on the virtual origin and the virtual destination associated with the set of additional trajectory data associated with the one or more additional drivers; 
comparing a frequency of the third set of route patterns after the determined change in the set of map data with a frequency of the third set of route patterns before the determined change in the set of map data; and 
in response to determining the frequency of the third set of route patterns after the determined change in the set of map data increased from the frequency of the third set of route patterns before the determined change in the set of map data, adding the third set of route patterns to the learning data in the learning data database.  
36. 	(Currently Amended) The computer program product of claim 35, wherein extracting the set of trajectory data in response to the determined change associated with the set of map data, [[further]] comprises: 
extracting an added or a deleted road; and 
extracting a trajectory passing through a changed road.  
37. 	(Previously Presented) The computer program product of claim 35, further comprising: 
adding the second set of route patterns to the learning data in the learning data database, 

38. 	(Currently Amended) The computer program product of claim 35, further comprising: - 11/20 -Docket No. P201804895US01 Serial No. 16/379,766 
determining an event exists on [[the]] one or more roads associated with a remaining set of route patterns associated with the first route pattern, the second set of route patterns and the third set of route patterns; 
in response to determining the event exists, determining enough trajectory exists on the one or more roads associated with the remaining set of route patterns associated with the first route pattern, the second set of route patterns and the third set of route patterns; and 
adding a set of weights to route patterns determined to having events on them.  
39. 	(Currently Amended) The computer program product of claim 35, further comprising: 
determining an event exists on [[the]] one or more roads associated with a remaining set of route patterns associated with the first route pattern, the second set of route patterns and the third set of route patterns; 
in response to determining the event exists, determining a lack of trajectory exists on the one or more roads; 
collecting the set of additional trajectory data associated with the one or more additional drivers; 

wherein the collected one or more additional frequencies based on the collected set of additional trajectory data associated with the one or more additional drivers includes a first additional frequency associated with the fourth set of route patterns before the determined change to the set of map data, and a second additional frequency associated with the fourth set of route patterns after the determined change to the set of map data; and - 12/20 -Docket No. P201804895US01 Serial No. 16/379,766 
comparing the first additional frequency associated with the fourth set of route patterns with the second additional frequency associated with the fourth set of route patterns.  
40. 	(Previously Presented) The computer program product of claim 39, further comprising: 
collecting a plurality of trajectory patterns associated with one or more similar drivers, 
wherein the one or more similar drivers each comprise one or more common driving preferences to the user driver, or one or more common driving behaviors to the user driver; 
filtering the remaining set of route patterns based on the first route pattern, the second set of route patterns and the third set of route patterns, and the fourth set of route patterns to include route patterns utilized by the one or more similar drivers, 

adding the generated final set of route patterns to the learning data in the learning data database.

Allowable Subject Matter
Claims 21-40 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Sroub (US20030135304A1) teaches a system for managing transportation assets is provided. The system provides for dynamically (re)computing a trip route based on a real-time updateable stochastic model of a transportation network. The system includes an experience based database for storing a dynamic map data, passive data gatherers that periodically update the experience based database and a processor for (re)computing a trip route based on the experience based database and the stochastic model as influenced by the real-time transportation network data.
Further, Ghisio (US20130173150A1) teaches a system for estimating the most probable path followed by a vehicle on a road network, including a device for acquiring a data element for locating the vehicle on the road network; a map of the territory through which the road network passes, comprising data indicative of the corresponding designated use of a plurality of areas of territory associated with the sections of the road network; and a processing unit arranged to assign an improved travel probability to a road section as a function of the designated use of the area of territory associated with 
Still further, Zheng (US20110208429A1) teaches techniques for providing a route based on route-oriented vehicle trajectories are described. This disclosure describes receiving GPS logs and extracting route-oriented vehicle trajectory content from the GPS log data to pertain to a single trip. Next, the process maps each route-oriented vehicle trajectory to a corresponding road segment to construct a landmark graph. A landmark is a road segment frequently visited by route-oriented vehicles. The process includes receiving a user query with a starting point and a destination point; searching the landmark graph for a sequence of landmarks with corresponding transition times and a least amount of travel time. Then the process identifies and connects sets of road segments between each pair of consecutive landmarks, and displays a route to a user with a nearest landmark to the starting point, other landmarks along the route, and another nearest landmark to the destination point.
Still further, Zander (US20200042012A1) teaches a semi-public blockchain maintained on one or more nodes in a map cloud platform comprises data for maintaining a global map of a predetermined geographic area. The blockchain also comprises a plurality of data records, where each data record is associated with an update to a global map. When a message associated with a map update to the global map is received, the nodes of the blockchain determine a consensus by evaluating the map update, where the evaluating comprises performing a plurality of proofs including a proof of location, a proof of iterations, a proof of physical delivery and a proof of safety. When consensus is attained and the map update is validated, a data record associated 

In regards to independent claims 21, 28 and 35; Sroub, Ghisio, Zheng and Zander, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:

determining a second set of route patterns by rerouting the first route pattern in response to the determination that the one or more roads associated with the first route pattern were removed; 
in response to failing to determine the second set of route patterns by rerouting the first route pattern, collecting a virtual origin and a virtual destination associated with a set of additional trajectory data associated with one or more additional drivers, - 2/20 -Docket No. P201804895US01 Serial No. 16/379,766 
wherein the one or more additional drivers include a same virtual origin as the user driver or a similar virtual origin as the user driver, 
wherein the one or more additional drivers include a same virtual destination as the user driver or a similar virtual destination as the user driver, 
collecting a frequency of a third set of route patterns based on the virtual origin and the virtual destination associated with the set of additional trajectory data associated with the one or more additional drivers; 
comparing a frequency of the third set of route patterns after the determined change in the set of map data with a frequency of the third set of route patterns before the determined change in the set of map data; and 
 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/S.M./Examiner, Art Unit 3667                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667